DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 01/11/2022:
Claims 1-3 are currently examined.  
The objection to the specification is withdrawn in light of the amendment but another objection to the abstract and specification are found as outlined below.
The 112(b) rejection to claim 1 is withdrawn in light of the amendment.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN-20180415559.9, filed on 10/27/2021.

Specification
The amendment to the abstract of the disclosure is objected to because of its length (i.e. 186 words).  It has been held that the abstract should generally be limited to a single paragraph preferably within the range of 50 to 150 words in length (see MPEP § 608.01(b).C).

The use of the term KH-550 in Specification at [0019], [0025] and [0031], appears to be a trade name or a mark used in commerce (i.e., used by Zhejiang Feidian Chemical Co., Ltd.), has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Specification at [0010], [0016] and [0028] recites “specific area”, which appears to be a typographical error and should read “specific surface area” because the unit related to the term is m2/kg.

Claim Objections
Claims 1- 3 are objected to because of the following informalities:
Claim 1 line 8 and claim 3 line 1 recites “kaolinite calcined”, which appears to be a typographical error and should read “calcined kaolinite” since the adverb is typically before the noun.
Claim 3 line 2 recites “specific area”, which appears to be a typographical error and should read “specific surface area” because the unit related to the term is m2/kg.
Claim 2 is objected to because of its dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Auer et al. (DE-102013018288-A1, with reference to the machine translation)(“Auer” hereinafter) in view of Naji et al. (US 6,030,447)(“Naji” hereinafter), Yu (CN-101062853-A, with reference to the machine translation)(“Yu” hereinafter) and Morita et al. (US 6,398,865 B1)(“Morita” hereinafter), as evidenced by Willett (Mineral Resource of the Month: Mica)(“Willett” hereinafter) and ISM (Mesh and Micron Sizes)(“ISM” hereinafter) with regards to claim 1; Mussolini et al. (Effect of pH .

Regarding claim 1, Auer teaches a composition of matter (see Auer at [0042] teaching a binder composition, taken to meet the claimed composition of matter), comprising 
clinoptilolite (see Auer at [0042] teaching (c) zeolite…in particular clinoptilolite), and 
kaolinite (see Auer at [0042] teaching (d) metakaolin, and see Auer at [0037] teaching metakaolin is a product of the firing of… kaolinite clay), wherein metakaolin is taken to meet the claimed kaolinite.
Auer does not explicitly teach a phlogopite powder or muscovite powder but teaches that construction chemical products according to the disclosure can also contain lightweight aggregates… suitable for this are... wherein expanded mica is featured in the list (see Auer at [0056]).  Auer further teaches that the disclosure relates to water-resistant binders and building chemical products (see Auer at [0001]).
Like Auer, Naji teaches a binder composition (see Naji at Title teaching cement formulation, wherein the cement is taken to be the same as binder) directed towards water-resistant binders (see Naji at C1 L22-23 teaching it would be desirable to obtain an autoclave cementitious product that has a low water permeability).
Naji also teaches that the dry formulation for preparing an autoclave cured cementitious product comprising… wherein a dehydroxylated clay material is featured in the list (see Naji at C1 L25-30).   The dehydroxylated clay material can be… dehydroxylated muscovite or phlogopite featured in the list (see Naji at C1 L55-59).  
The dehydroxylated muscovite taught by Naji can replace the expanded mica taught by Auer because muscovite belong to the mica mineral group as evidenced by Willett (see Willet at page 1, paragraph 1, sentence 1 teaching mica mineral group includes 34 phyllosilicate minerals, and see Willett at page 1, paragraph 4 teaching the principal mica minerals used in 
Furthermore, Naji teaches that preparing autoclave cured products by adding a dehydroxylated clay mineral to the formulation can improve the strength and toughness of the product and reduce water permeability and hygroscopic moisture movement (see Naji at C2 L62-65).
Additionally, it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (See MPEP § 2143.B).
As such, one of ordinary skill in the art would appreciate that Naji teaches a dehydroxylated muscovite added to a cement or binder so as to improve the strength and toughness of the product, reduce water permeability and hygroscopic moisture movement and it is a simple substitution, and seek those advantages by replacing the expanded mica in Auer’s binder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the expanded mica in Auer’s binder by the dehydroxylated muscovite taught by Naji so as to improve the strength and toughness of the product, reduce water permeability and hygroscopic moisture movement and it is a simple substitution.

With respect to the preparation steps 1-4 of the composition of matter, it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).  In this case, only the structure imparted by steps 1-4 is considered.

Regarding step 1, the imparted product structure by 
i) the grinding, sieving and drying of phlogopite is the dry muscovite powder with a 300-400 mesh sieve size, 
ii) grinding and sieving of clinoptilolite is a clinoptilolite with a 300 mesh sieve size, and 
iii) the calcining, grinding and sieving of kaolinite is a calcined kaolinite with a 500 mesh sieve size.
Regarding i), Auer teaches that suitable construction chemical products come in consideration in particular as fine powders (see Auer at [0054]) and Naji teaches that the dehydroxylated clay mineral has an average particle size of 1-50 microns (see Naji at C1 L66-67).  An average particle size of 1-50 microns can pass through 270-635 mesh sieve size as evidenced by ISM (see ISM at lower left table evidencing 270 mesh size is equivalent to 53 microns, and 635 mesh size is 20 microns).  Thus, overlapping with the claimed dry muscovite powder with a 300-400 mesh sieve size.
Regarding ii), Auer teaches leaf zeolites… in particular clinoptilolite are particularly preferred (see Auer at [0028]), and the zeolite used… in powder form… the mean particles size d50 of the zeolite is advantageously below 50 µm (see Auer at [0029]).  A mean particles size of below 50 µm can pass through 270-325 mesh sizes as evidenced by ISM (see ISM at lower left table evidencing 270 mesh size is equivalent to 53 microns, and 325 mesh size is 44 microns).  Thus, overlapping with the claimed clinoptilolite with a 300 mesh sieve size.
Regarding iii), Auer teaches metakaolin can preferably be produced by firing a kaolinite clay, thus meeting the calcined kaolinite (see Auer at [0037])… the metakaolin is used in particular in powder form… the average particle size d50 is preferably below 20 µm (see Auer at [0039]).  A mean particles size of below 20 µm can pass through 500 mesh size as evidenced by ISM (see ISM at lower left table evidencing 500 mesh size is equivalent to 25 microns).  Thus, overlapping with the claimed calcined kaolinite with a 500 mesh sieve size.
prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding steps 2 and 4, the imparted product structure in step 2 is the mixture ratio of 
iv) the muscovite powder has a weight ratio of 50-70 wt.%, 
v) the clinoptilolite has a weight ratio of greater than 0 and lower than 30 wt.%, and 
vi) the kaolinite has a weight ratio of greater than 0 and lower than 50 wt.%.  
Examiner notes that the addition of isopropanol and n-butanol, the ultrasonic treatment of the solution and stirring magnetically do not impart any product structure in step 2 because in step 4, the slurry is dried at 150-200 oC, which evaporates the alcohols.  The grinding and sieving in step 4 do not indicate any powder sizes, thus, the structure imparted by step 4 is
vii) a dried powder mixture.
Regarding iv), Auer teaches that construction chemical products according to the disclosure, in particular in the form of powdered composition, can contain… the following components… the following amounts… lightweight aggregates: 0-50% by weight (see Auer at [0057], lines 554 and 584).  As mentioned in the Auer as modified by Naji above, the lightweight aggregates is replaced by muscovite powder, thus here, the muscovite powder is 0-50% by weight, which overlaps with the claimed weight ratio of 50-70 wt.%.
Regarding v), Auer teaches (c) zeolite… in particular clinoptilolite in an amount of 1 to 25 parts by weight (see Auer at [0034]).  In this case, one of ordinary skill in the art can assume that the parts by weight is the same as the wt%, thus overlapping with the weight ratio of greater than 0 and lower than 30 wt.%.
Regarding vi), Auer teaches metakaolin preferably in an amount of 1 to 25 parts by weight (see Auer at [0038]) In this case, one of ordinary skill in the art can assume that the parts 
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
Regarding vii), Auer teaches suitable construction chemical products come into consideration in particular fine powders, which are then mixed with water on site or at the specific construction site (see Auer at [0054]), thus meeting the claimed dried powder mixture.

Regarding step 3, the imparted product structure is the added viii) silane coupling agent, and ix) methyl silicone oil.  Examiner notes that the addition of distilled water and stirring magnetically do not impart any product structure in step 3 because in step 4, the slurry is dried at 150-200 oC, which evaporates the water.
Auer further teaches that additives can be added as part of the dry binder composition (see Auer at [0050]).
Regarding viii), like Auer, Yu teaches a binder composition directed towards water-resistant binders (see Yu at [0008] teaching a concrete after using the cracking-inhibiting and waterproofing agent has the advantages of good hydrophobicity and high crack resistance, wherein the concrete is taken to be similar to the binder).  Like Auer, Yu also uses clinoptilolite (see Yu at [0010] teaching the zeolite is clinoptilolite or mordenite).
Yu also teaches a crack-inhibiting and waterproofing agent applied to concrete (see Yu at [0008]), wherein a silane coupling agent is featured as one of the components of the agent (see Yu at [0009]).  Yu further teaches that since the present disclosure contains a silane coupling agent, when the crack-inhibiting and waterproofing agent… is mixed into concrete and mixed with water, the protective colloid shell of the silane coupling agent can be 
As such, one of ordinary skill in the art would appreciate that Yu teaches a silane coupling agent so as to give the concrete excellent mixing performance to ensure that the concrete can be wetted quickly, and seek those advantages by adding the silane coupling agent in the water-resistant binder of Auer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the silane coupling agent taught by Yu in the water-resistant binder of Auer so as to give the concrete excellent mixing performance to ensure that the concrete can be wetted quickly.
Regarding ix), like Auer, Morita teaches a binder composition directed towards water-resistant binders (see Morita at C1 L4-8 teaching the present disclosure relates to a cement composition containing silicone oil emulsion and more specifically to a cement composition having superior fluidity and exhibiting superior water repellency and resistance to cracking upon hardening).
Morita also teaches the silicone oil emulsion component (B) is a component used to impart superior water repellency and cracking resistance to cured products of the present disclosure without decreasing fluidity (see Morita at C2 L10-13).  Furthermore, Morita teaches examples of silicone oils… include dimethylpolysiloxane featured in the list (see Morita at C2 L30-34), which is taken to meet the claimed methyl silicone oil.
As such, one of ordinary skill in the art would appreciate that Morita teaches dimethylpolysiloxane silicone oil so as to impart superior water repellency and cracking resistance to cured products without decreasing fluidity, and seek those advantages by adding the dimethylpolysiloxane silicone oil in the water-resistant binder of Auer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the dimethylpolysiloxane silicone oil taught 

Regarding claim 2, Auer as modified by Naji, Yu and Morita teaches the limitations as applied to claim 1 above, and the clinoptilolite taught by Auer is expected to possess an ammonium absorption rate greater than or equal to 130 mmol/100 g as evidenced by Mussolini (see Mussolini at Abstract, 1st sentence evidencing that clinoptilolite, a zeolite mineral with a high cation exchange capacity and surface area, has ion-exchanged properties that can be utilized to adsorb NH4+, and Mussolini at Abstract, 7th sentence evidencing from the one-surface Langmuir isotherm, the NH4+ adsorption capacity (Xm)… and was estimated to be 13,830 mg N kg-1 (converts roughly to 768 mmol N/1000 g) at pH 7).
The composition of clinoptilolite taught by Auer and the clinoptilolite of claims 1 and 2,  would appear to be substantially similar, so it is reasonably expected that the clinoptilolite taught by Auer have similar, if not the same, properties because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Auer as modified by Naji, Yu and Morita as applied to claim 1 above, and further in view of American Elements (Kaolin, Calcined Aluminum Silicate Powder, cited in the previous office action)(“American Elements” hereinafter) as evidenced by Fabbri et al. (Modifications induced by the thermal treatment of kaolin and determination of reactivity of metakaolin, Applied Clay Science)(“Fabbri” hereinafter).

Regarding claim 3, Auer as modified by Naji, Yu and Morita teaches the limitations as applied to claim 1 above, and as mentioned Auer teaches metakaolin is a product of the firing of… kaolinite clay (see Auer at [0037]), wherein metakaolin is taken to meet the claimed calcined kaolinite.
Auer does not explicitly teach wherein the calcined kaolinite has a specific surface area greater than or equal to 15000 m2/kg, and comprises greater than or equal to 50 wt. % of SiO2, and greater than or equal to 40 wt. % of Al2O3.
American Elements teaches calcined kaolin products having the following composition:

    PNG
    media_image1.png
    786
    1406
    media_image1.png
    Greyscale

As shown in the table above, the calcined kaolin products K-White, K-White 5000, and K-White 7000 all have SiO2 that is greater than 50 wt% and Al2O3 that is greater than 40 wt% the 2, and greater than or equal to 40 wt. % of Al2O3.
Additionally, it has been held that “simple substitution of one known element for another is likely to be obvious when predictable results are achieved” (see MPEP § 2143.B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the metakaolin in Auer with calcined kaolin of American Elements because the calcined kaolin products K-White, K-White 5000, and K-White 7000 are commercially available and a simple substitution of one known element for another is likely to be obvious when predictable results are achieved.

Furthermore, American Elements teaches the following properties:

    PNG
    media_image2.png
    406
    905
    media_image2.png
    Greyscale

As shown in the table above, the calcined kaolin products K-White, K-White 5000, and K-White 7000 have small particle sizes, specifically K-White has a 2±1.5 µm particle size.  Due to their small particles size, the surface area greater than or equal to 15000 m2/kg is expected to follow from the 2±1.5 µm particle size since the grain size influences the surface area as evidenced by Fabbri (see Fabbri at page 3, section 3.1, last paragraph evidencing that the kaolin is characterized by fine particles, as demonstrated by an average grain size… 1.25 µm, which justifies the high value of the specific surface area (18.0 m2/g, which converts to 18,000 m2/kg)).	

In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  

Response to Arguments
Applicant’s narrowing amendments that incorporated the weight ratio of phlogopite or muscovite powder, clinoptilolite or mordenite, and kaolinite has obviated the rejection based on the teachings of Baker, thus a new ground of rejection is set forth for the amended claim 1, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735